On May 30, 2000, the defendant was sentenced to the following: Count II: Fifty (50) years in the Montana State Prison; Count IV: Fifty (50) years in the Montana State Prison; CountV: Fifty (50) years in the Montana State Prison; and Count VI: Fifty (50) years in the Montana State Prison, all to run concurrent to each other.
On November 3,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Matthew Wald. The state was not represented.
Done in open Court this 3rd day of November, 2000.
DATED this 27th day of November, 2000.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be modified to impose a restriction on parole, or any other form of supervised release, for a period of twenty (20) years from the date of the original sentencing.
This modification is necessary for the adequate protection of the class of the public that includes the sexual preference of this defendant, who are unable to adequately protect themselves otherwise. The modification is also in accordance with the recommendation of the author of the Pre-Sentence Investigation Report.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.